Citation Nr: 1640942	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  11-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In October 2011, the Veteran requested a Board hearing, but in February 2013, he submitted a request to cancel the hearing.  Hence, the hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702 (2015).

In July 2014, the Board remanded this case for further evidentiary development.

In September 2015, the Veteran submitted a Notice of Disagreement as to his September 2015 award of service connection for depression, disputing the effective date and the disability rating.  In July 2016, the RO responded to the Veteran's contentions via a Statement of the Case.  As the Veteran has not responded to the Statement of the Case, the Board lacks jurisdiction over those two issues.


FINDING OF FACT

The Veteran suffers from PTSD linked to a confirmed in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, PTSD is attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for PTSD.  For the following reasons, the Board agrees. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory"-i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996). 

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843 (since codified at 38 C.F.R. § 3.304(f)(3)).  The revised regulation essentially eases the requirement that there be corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided the stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the stressor.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence reveals the following:

In December 2010, the Veteran submitted explanations of his two combat stressors.  First, the Veteran explained, while in combat, he evacuated many refugees to boats before their homes were bombed and destroyed.  The Veteran was unable to evacuate many refugees, and he frequently blamed himself and dreamt of those who were left behind and bombed.  Second, one of the Veteran's jobs was to transport soldiers from the ships to the shore; many of the soldiers were frightened and worried about what lay "ahead for them as we carried them to the beaches and horrors to be faced."  The Veteran retained a feeling of helplessness that he participated in transporting many of these soldiers to their death.

In January 2011, the Veteran's private treating psychiatrist submitted a letter explaining that he had treated the Veteran for at least 10 years, and he believed the Veteran fit all of the criteria necessary for PTSD.  The examiner stressed the Veteran was an extremely private person, and it had taken the psychiatrist several years of treating the Veteran to fully understand all of the Veteran's symptoms and the ways in which his symptoms fulfilled the PTSD criteria.

In May 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with subclinical PTSD, linked to his combat stressors.

In July 2011, the Veteran disputed the accuracy of his C&P examination, saying that the examiner did not discuss any of his experiences in Vietnam with him, and focused instead almost entirely on financial issues.  The Veteran stated that it took him more than 20 years of working with one therapist to acknowledge many of his symptoms and experiences that led to PTSD.

In May 2015, a VA psychiatrist reviewed the Veteran's May 2011 C&P examination to determine the examiner's subclinical PTSD diagnosis was made in error.  This examiner, who did not meet with or exam the Veteran, believed the Veteran's feelings about his combat stressors were not contributing to his mental health condition.

In September 2015, the Veteran underwent a C&P examination in which he was diagnosed with major depressive disorder.  The examiner believed the Veteran did not meet all of the criteria for PTSD, but he experienced anxiety talking about Vietnam, guilty feelings that he could not have saved or helped more people while in Vietnam, hypervigilance, and concentration issues.

A review of all the evidence supports the Veteran's claim of service connection for PTSD.  First, the record demonstrates the Veteran served in Vietnam, and the Veteran provided two detailed descriptions of his in-service, combat stressors.  Second, the Veteran's treating psychiatrist diagnosed the Veteran with PTSD and provided a lengthy explanation for the Veteran's reticence to open up to unknown examining psychologists.

The Board notes that in September 2015, the Veteran underwent a C&P examination for PTSD, in which the examiner concluded the Veteran did not suffer from PTSD.  However, given the Veteran's treating psychiatrist's diagnosis of PTSD and the accompanying in-depth report, the Board finds the evidence is at least in equipoise as to whether the Veteran has PTSD and its relation to service.

Thus, the Board finds the evidence concerning service connection to PTSD is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the criteria for service connection for PTSD have been met.


ORDER

Service connection for PTSD is granted.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


